IN THE
TENTH COURT OF APPEALS










 

No. 10-04-00112-CV
 
Julia P. Diaz, Individually and AS 
Representative of the Estate of 
Juan Diaz, Michael Brashear and 
Deborah Stayton,  Individually 
and AS Representatives of the 
Estate of Patrick Brashear, AND 
Bernardo Diaz,  Individually and 
AS Representative of the Estate 
of JaUn Diaz,
                                                                      Appellants
 v.
 
Ellis County, Texas,
                                                                      Appellee
 
 
 

From the 40th District Court
Ellis County, Texas
Trial Court No. 66466
 

o r d e r





 
           Appellee’s motion for rehearing is
denied.  The opinion and judgment dated April, 6 2005 are withdrawn, and the
opinion and judgment of even date herewith are substituted therefor.
PER CURIAM
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
Order issued and filed
September 14, 2005
[CR25]